Case 1:20-cv-00485-EK-SMG Document 22-2 Filed 02/05/20 Page 1 of 2 PageID #: 268



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 SARAH EDMONDSON, et al.,                                       :
                                                                :
                            Plaintiffs,                         :
                                                                : No.: 1:20-cv-00485-ERK-SMG
          v.                                                    :
                                                                :
                                                                : [PROPOSED] ORDER
 KEITH RANIERE, et. al.                                         :
                                                                :
                            Defendants.                         :
 ---------------------------------------------------------------x

          AND NOW, this ___ day of February, 2020, upon consideration of the Doe Plaintiffs’ Ex

 Parte Motion for a Protective Order Permitting Certain Plaintiffs to Proceed Psuedonymously

 and Protecting Their Identities, IT IS ORDERED that the Motion is hereby GRANTED. The

 Court further ORDERS that:

          1.     The “Doe Plaintiffs” may use pseudonyms in the caption of this case and in all

 public Court filings. Plaintiffs are directed to submit a sealed filing revealing the true names of

 the Doe Plaintiffs to the Court within five (5) days of the date of entry of this Order.

          2.     Defendants and their counsel shall refer to the Doe Plaintiffs’ by their chosen

 pseudonyms in all public Court filings and shall not reveal the identities of the Doe Plaintiffs to

 any person who is not a court employee or Party to this litigation.

          3.     Upon the appearance of a Defendant in this litigation through their counsel or

 otherwise, and unless said Defendant is appearing specially to contest personal jurisdiction,

 Plaintiffs shall provide said Defendant with the true identities of the Doe Plaintiffs, which shall

 be subject to the terms of this Order.




 {00207870 }
Case 1:20-cv-00485-EK-SMG Document 22-2 Filed 02/05/20 Page 2 of 2 PageID #: 269



          4.    Any Defendant may file objections to this Order and seek reconsideration de novo

 within fourteen (14) days of their appearance in this litigation. Thereafter, any party may move

 to modify this Order for good cause shown.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      Eric R. Komitee, J.




                                                 2
 {00207870 }
